Ninth Court of Appeals
BE IT REMEMBERED:

             THAT at the term of the Honorable Ninth Court of Appeals of the State of Texas,
begun and holden at Beaumont on the 1st day of January, A.D. 2017, present, Chief Justice
STEVE MCKEITHEN and Justices CHARLES KREGER, HOLLIS HORTON and LEANNE
JOHNSON.

                “Pursuant to and in compliance with an Order of the Supreme Court of Texas,
dated December 13, 2016, it is ordered that these causes be transferred to the Twelfth Court of
Appeals, Tyler, Texas, and that the Clerk of this Court certify all orders made in this Court, and
transmit all records and papers in said cause to the Clerk of the Twelfth Court of Appeals.

       09-16-462-CR           Jamarcus Markray v. State of Texas
       09-16-463-CR           Tyaus Wells v. State of Texas
       09-16-464-CR           Tyaus Wells v. State of Texas
       09-16-465-CV           Jeremy Wimberly v. Thomas J. Burbank, LLC
       09-16-467-CR           Cody Jo Roberts v. State of Texas
       09-16-469-CR           Julian Leonard Haynes v. State of Texas
       09-16-471-CR           Jerome Marks v. State of Texas
       09-16-472-CR           Jerome Marks v. State of Texas
       09-16-473-CR           Jerome Marks v. State of Texas
       09-16-477-CV           Murray B. Becker v. Mary Ann Becker
       09-16-478-CV           Pam Miller & Tobe Miller v. Jasper-Newton Electric Cooperative
       09-16-487-CR           Lindsey Marie Peveto v. State of Texas
       09-16-488-CV           Janet Ceasar v. Glenndell Walker
       09-16-490-CR           William Stephen Carpenter v. State of Texas
       09-16-491-CV           In the Matter of J.W.

               I, Carol Anne Harley, Clerk of the Court of Appeals for the Ninth District of
Texas, at the City of Beaumont, herein certify that the foregoing is a true copy of this Court’s
order entered from this Court to the Court of Appeals for the Twelfth District of Texas at Tyler
as appears of record in Minute Book Volume 21.”

              IN WITNESS WHEREOF, I hereunto set my hand and affix the seal of this Court
at Beaumont this 4th of January 2017.



                                             __________________________
                                             Carol Anne Harley
                                             Clerk of the Court